     Case 5:16-cv-00073 Document 72 Filed in TXSD on 01/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

UNITED STATES OF AMERICA,         )
          Plaintiff,              )
                                  )                 Case No. 5:16-CV-00073
v.                                )
                                  )
EDWARD S. FLUME, JR.,             )
           Defendant.             )
and                               )
                                  )
FIDELITY INVESTMENTS,             )
NATIONAL FINANCIAL SERVICES, LLC.,)
and                               )
BBVA COMPASS,                     )
           Garnishees.            )

            UNITED STATES’ ADVISORY NOTICE OF APPROPRIATIONS

       In accordance with the Court’s Order dated January 2, 2019, ECF #71, the United States

files this Advisory Notice of Appropriations. The United States gives the Court notice that the

Further Additional Continuing Appropriations Act of 2019, H.J. Resolution 28, appropriating

funds for the Department of Justice through February 15, 2019, was signed into law on January

25, 2019.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             United States Attorney

                                             /s/ Herbert W. Linder
                                             HERBERT W. LINDER
                                             Ohio Bar No. 0065446
                                             Attorneys, Tax Division
                                             Department of Justice
                                             717 N. Harwood, Suite 400
                                             Dallas, Texas 75201
                                             (214) 880-9754; (214) 880-9774 (facsimile)
                                             Herbert.W.Linder@usdoj.gov

                                             ATTORNEYS FOR UNITED STATES
                                                1
      Case 5:16-cv-00073 Document 72 Filed in TXSD on 01/28/19 Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, this advisory was served by electronic service

or regular mail to the following:


R. Spencer Shytles
1401 Burnham Dr.
Plano, TX 75093
Attorney for BBVA Compass,

David Rodriquez
921 Proton Rd.
San Antonio, TX 78258




                                             /s/ Herbert W. Linder
                                             Herbert W. Linder




                                                2
